DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been made special under the Cancer Immunotherapy Pilot Program on 1/11/19.
This office action is in response to an amendment filed 3/15/2021. 
Claims 23, 26-29 and 31-34 are pending.
This patent application is a national stage filing under 35 U.S.C. § 371 of International Application No. PCT/IN2017/050040 filed on January 28, 2017 (published as WO 2017130223) which claims the benefit of Indian Provisional Patent Application No. 201641003422, filed January 29, 2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Loren Hulse on 4/14/2021.
The application has been amended as follows: 

IN THE CLAIMS:

administering intravenously or intradermally a therapeutically effective amount of chimeric antigen receptor-expressing immune effector cells to the subject, wherein the chimeric antigen receptor comprises a B-cell maturation antigen-binding domain; 
wherein the chimeric antigen receptor-expressing immune effector cells were produced by transducing immune cells with an expression vector comprising a nucleotide sequence encoding said chimeric antigen receptor comprising the B-cell maturation antigen-binding domain, the nucleotide sequence operably linked to an expression control sequence, wherein the chimeric antigen receptor further comprises a transmembrane domain, an intracellular costimulatory signaling domain and an intracellular activation domain;
wherein said immune cells are selected from the group consisting of human T lymphocytes, natural killer cells, NK-92 cells, and natural killer T cells,
wherein the B-cell maturation antigen-binding domain comprises a variable heavy domain and a variable light domain,
further wherein the variable heavy domain comprises a complementarity determining region 1 domain consisting of the amino acid sequence of SEQ ID NO:6, a complementarity determining region 2 domain consisting of the amino acid sequence of SEQ ID NO:8, and a complementarity determining region 3 domain consisting of the amino acid sequence of SEQ ID NO: 10 domain consisting of the amino acid sequence of SEQ ID NO: 14, complementarity determining region 2 domain consisting of the amino acid sequence of SEQ ID domain consisting of the amino acid sequence of SEQ ID NO: 18 wherein the administration of the immune effector cells mediates the treatment of the multiple myeloma.


Claim 26.    (Currently amended) The method of claim 23, wherein the transmembrane domain of the chimeric antigen receptor is a functional signaling domain from a protein selected from the group consisting of the T cell receptor, CD28, CDS-, CD45, CD8 and CD16.


Claim 28.    (Currently amended) The method of claim 23, wherein the intracellular costimulatory signaling domain of the chimeric antigen receptor is from a protein selected from the group consisting of OX40, CD27, CD28, ICAM-1, ICOS (CD278), and 4-1BB (CD137).



Claim 34.    (Currently amended) The method of claim 23, wherein the variable heavy domain comprises [[an]] the amino acid sequence encoded by the nucleotide sequence of SEQ ID NO: 43 and the variable light domain comprises [[an]] the amino acid sequence encoded by the nucleotide sequence of SEQ ID NO: 39.


Conclusion
The amendments have been sufficient to overcome the previous rejection under 35 USC 112, first paragraph with the included amendments to claim 23. 
In addition, the amendments to claim 26 and 28 clarify that the source of the sequences is the listed proteins. Finally, claim 34 refers to the entire amino acid sequence instead of “an” amino acid sequence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/            Primary Examiner, Art Unit 1633